—Judgment unanimously affirmed. Memorandum: The record supports the conclusion that the waiver of defendant’s right to appeal was knowing, intelligent and voluntary (see, People v Callahan, 80 NY2d 273, 281). None of the issues raised by defendant on appeal survives that waiver (see, People v Callahan, supra; People v Pierson, 195 AD2d 1073). Were we to review the issues raised by defendant on appeal, we would conclude that they are without merit. (Appeal from Judgment of Erie County Court, LaMendola, J.—Bail Jumping, 2nd Degree.) Present—Callahan, J. P., Pine, Lawton, Doerr and Davis, JJ.